DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. Claims 1, 10, and 29 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's arguments filed October 8, 2021, have been fully considered and the examiner’s reply is the following: 
	As to the objection of claim 17, it is hereby withdrawn in view of applicant’s amendments. 
As to the rejection of claims 1-3, 5-8, 10, 12-13, 15, 17, 22, and 29 under 35 USC 103, applicants arguments are not persuasive. Applicant argues on page 9 that “the Office Action admits that Dashevsky does not teach using acoustic sensors. The Applicant submits that Dashevsky also does not suggest using acoustic sensors. Merely mentioning that fractoemission includes acoustic emission does not teach or suggest using acoustics sensors to measure any acoustic emission.” Response at 9. 
The examiner respectfully disagrees with applicant’s interpretation of the previous Office Action and the interpretation put forth. The examiner indicated that Dashevsky does not explicitly disclose the acoustic sensors, but found that Dashevsky teaches and suggests to a person having ordinary skill in the art that the sensors disclosed are applicable for a variety of parameters and includes acoustic elements such as vibration. A new reference, Saltas, was added to make clear that the correlating the acoustic and electromagnetic sensors provides insights into the breaking of rocks as known by those of skill in the art. Indeed, applicant’s specification also makes clear that this is a known property in the field (see [0053] in published 
Applicant argues on pages 9-10 that Saltas does not teach correlation between the acoustic and electromagnetic emissions. Applicant argues that monitoring electrical impedance using an impedance spectroscopy analyzer “is not a sensor that measures electromagnetic emissions.” Response at 10. The examiner respectfully disagrees with applicant’s narrow reading of Saltas. EIS is based on utilizing Faraday’s law to characterize responses in terms of electrical signals. Faraday’s law is a basic law of electromagnetism. Thus, when giving the claims the broadest reasonable interpretation Saltas does in fact teach and suggest correlation between the acoustic and electromagnetic emissions. This is also consistent with the broad definitions applicant used in their specification. For example, in paragraph [0056] of the published specification applicant states “[t]he electric or magnetic field sensors may be structured such that the electric or magnetic field sensors do not have static field sensitivity. 
Applicant argues on page 10 that “Saltas does not teach the claimed correlation or distinguishing against sources of noise using a threshold correlation. The only threshold Saltas teaches is a minimum threshold for measurement of acoustic emission to eliminate background noise from the test environment.” Response at 10. However, the claim only recites “distinguishing against sources of noise using a threshold correlation value” and distinguishing background noise is in fact a source of noise. Thus, Saltas teaches and suggests the claims as recited. 
Lastly, applicant attacks the combination of the references. Applicant argues that “Dashevsky teaches a model based only on measurements of electromagnetic (EM) radiation emitted due to destruction of formation materials by a drilling assembly during a drilling operation. Changing Dashevsky to base the model on acoustic emission as well as electromagnetic emission is not a straightforward change and requires an entire reworking of the model. Combining Dashevsky and Saltas would thus require a complete change in the mode of operation of Dashevsky and therefore there is no proper motivation for the proposed combination.” Response at 10. The examiner respectfully disagrees. Dashevsky recites on page 14, “Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”. electromagnetic (EM) radiation emitted due to destruction of formation materials by the drill bit during the drilling operation; and a processor in communication with the plurality of sensors” and in addition on page 4, “the sensors 30 are configured to measure electromagnetic emission (EME) resulting from mechanical stress on formation materials or rock during a drilling operation. Various types of sensors may be utilized to perform such measurements. EME measurements can be used to estimate parameters of the formation, such as rock characteristics and rock drillability. The phenomenon of EME and acoustic emission is generally referred to as "fractoemission". Fractoemission may be due to several kinds of mechanical stress: tensile, compression or torsional, which is induced by friction, shock, drilling, etc.”  Thus, Dashevsky clearly connects acoustic and electromagnetic emissions as correlated to drilling analysis. Saltas teaches correlating the acoustic emissions and electromagnetic emissions during rock breaking. Both Dashevsky and Saltas are both related to drilling analysis and a person having ordinary skill in the art would be motivated to fill in the blanks of Dashevsky with the explicit teachings of Saltas. Therefore, Dashevsky in combination with the new reference Saltas teaches improving drilling efficiency that is estimated based on modeling that involves correlating acoustic emission with electromagnetic emissions. 
The remaining arguments rely on the alleged defects in the independent claims already addressed above. The rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10, 12-13, 15, 17, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”).
Regarding claims 1, 10 and 29, Dashevsky teaches:
A system comprising: 

sensors arranged to detect electromagnetic emission given off by a rock as it is broken in a drilling operation of a drill bit; a processor (Dashevsky: pages 1-2, “a sensor device operatively associated with the drilling assembly, the sensor configured to measure electromagnetic (EM) radiation emitted due to destruction of formation materials by the drill bit during the drilling operation; and a processor in communication with the plurality of sensors”; page 4, “Various techniques may be used to transmit the data to the electronics unit 32 and the surface processing unit 34, such as mud pulse, electromagnetic, acoustic telemetry, or wired pipe”); 

a memory operatively coupled with the processor, the processor and memory arranged to estimate rock chip size, drill bit dullness, drilling efficiency (Dashevsky: page 14, “For example, a downhole processor such as the electronics unit 32 cooperates in real-time with a surface computer such as the surface processing unit 34. Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”), or a combination of rock chip size, drill bit dullness, and drilling efficiency from the correlation; and 
a controller operable to direct drilling operation based on the correlation (Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”; p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”).

Deshevsky does not explicitly disclose but teaches and suggests that acoustic sensors may be used with the EM sensors by referring to fractoemission and that the sensors can be configured to measure various drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures, however Saltas does directly teach:
sensors arranged to detect acoustic emission (Saltas, p. 198 column 1 paragraph 1 “The application of mechanical stress in rocks and in brittle materials in general may be accompanied by various fractoemission phenomena such as emission of charged particles, atoms, molecules, electromagnetic radiation (including infrared radiation) and acoustic emission (AE) activity”; p. 199 Fig. 1 showing experimental setup with acoustic sensor), 
calculate a correlation between the acoustic emission and the electromagnetic emission acquired by the sensors (Saltas, p.199 column 1 paragraph 1 “So, in the present work, measurements of complex electrical impedance were carried out simultaneously with AE records during the uniaxial mechanical loading of limestone samples and different formalisms of representation were investigated in order to reveal any possible interrelations between acoustic parameters and the electrical and mechanical properties of samples.”; p. 202 column 2 section 3.1.4 “Correlation of complex impedance measurements with the acoustic emission activity”; p.204 column 1 paragraph 2 “The separation of acoustic activity in these three stress regions (Fig. 7) is in accordance with the corresponding variation of dc-conductivity
(Fig. 4). This observation leads us to investigate further the correlation of AE activity with electrical conductivity and perform supplementary measurements of continuous monitoring of ac-conductivity and acoustic emissions during the linear loading of limestone, as it will be described in the next section.”; p. 204 column 2 paragraph 2 “In the present case, we applied this law to fit the time-series of ac-conductivity during the linear loading of the limestone sample. The fitting curve of the normalized ac-conductivity (measured at 10 kHz) for sample A is depicted in Fig. 9, showing a satisfactory correlation, in comparison to other reported results on AE and electromagnetic energy release in composite and granitic samples.”) distinguishing against sources of noise using a threshold correlation value (Saltas, p. 199 column 1 paragraph 4 “The threshold of detection was determined with the load machine turned on and the specimen in contact with the load platens at a minimum load of 2–3 kN and thereby was settled at 40 dB in order to eliminate the background noise.” Examiner’s Note (EN): The threshold is established to distinguish the background sources of noise.).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky (directed to sensing emissions to estimate drilling efficiency) with Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) and arrived at sensing emissions to estimate drilling efficiency while distinguishing against sources of noise. One of ordinary skill in the art would have been motivated to make such a combination because it “a strong correlation with the acoustic emission activity obeying the same general self-similar law for critical phenomena that has been reported for the energy release before materials fracture.” (Saltas, Abstract).

Regarding claim 2, modified Dashevsky teaches:
The system of claim 1, wherein the controller is operable to direct drilling operation relative to an optimization of drilling efficiency based on drilling efficiency data estimated from the processor (Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”; p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”).

Regarding claim 3, modified Dashevsky teaches:
The system of claim 1, wherein the processor is structured on a drillstring and is structured to acquire drilling efficiency data downhole in the drilling operation (Dashevsky: pages 3-4, “the drill bit 20 and/or drilling assembly 18 includes one or more sensors 30 and related circuitry for estimating one or more parameters relating to the drilling assembly 18. The sensors 30 perform measurements associated with the drilling assembly, the borehole and/or the formation during drilling. For example, the sensors 30 include sensors configured to measure electromagnetic (EM) radiation emitted by destruction of formation materials as the borehole 12 is drilled. In addition, the sensors can be configured to measure drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures. Other parameters that could be measured include environmental parameters such as temperature and pressure, and formation parameters such as resistivity and porosity. In one embodiment, the sensors 30 are coupled to a downhole electronics unit 32, which may receive data from the sensors 30 and transmit the data to a processing system such as a processing unit 34, and/or process data downhole.”).

Regarding claim 5, modified Dashevsky teaches:
The system of claim 1, wherein the sensors include sensors mounted in a drill bit, on the drill bit, near the drill bit, or a combination thereof operation (Dashevsky: pages 3-4, “the drill bit 20 and/or drilling assembly 18 includes one or more sensors 30 and related circuitry for estimating one or more parameters relating to the drilling assembly 18. The sensors 30 perform measurements associated with the drilling assembly, the borehole and/or the formation during drilling. For example, the sensors 30 include sensors configured to measure electromagnetic (EM) radiation emitted by destruction of formation materials as the borehole 12 is drilled. In addition, the sensors can be configured to measure drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures. Other parameters that could be measured include environmental parameters such as temperature and pressure, and formation parameters such as resistivity and porosity. In one embodiment, the sensors 30 are coupled to a downhole electronics unit 32, which may receive data from the sensors 30 and transmit the data to a processing system such as a processing unit 34, and/or process data downhole.”).

Regarding claim 6, modified Dashevsky teaches:
wherein the processor and memory are arranged to generate acoustic and electromagnetic signatures (Dashevsky: pages 1-2, “a sensor device operatively associated with the drilling assembly, the sensor configured to measure electromagnetic (EM) radiation emitted due to destruction of formation materials by the drill bit during the drilling operation; and a processor in communication with the plurality of sensors”; page 4, “Various techniques may be used to transmit the data to the electronics unit 32 and the surface processing unit 34, such as mud pulse, electromagnetic, acoustic telemetry, or wired pipe”) or power spectra of the acoustic and electromagnetic signatures, or cross-power spectra of the acoustic and electromagnetic signatures, or a combination thereof.

Regarding claim 7, modified Dashevsky teaches:
The system of claim 5, wherein the processor and memory are arranged (Dashevsky: page 14, “For example, a downhole processor such as the electronics unit 32 cooperates in real-time with a surface computer such as the surface processing unit 34. Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”) to determine variation in a signature derived from calculating the correlation between the acoustic emission and the electromagnetic emission (Saltas, p.199 column 1 paragraph 1 “So, in the present work, measurements of complex electrical impedance were carried out simultaneously with AE records during the uniaxial mechanical loading of limestone samples and different formalisms of representation were investigated in order to reveal any possible interrelations between acoustic parameters and the electrical and mechanical properties of samples.”; p. 202 column 2 section 3.1.4 “Correlation of complex impedance measurements with the acoustic emission activity”; p.204 column 1 paragraph 2 “The separation of acoustic activity in these three stress regions (Fig. 7) is in accordance with the corresponding variation of dc-conductivity
(Fig. 4). This observation leads us to investigate further the correlation of AE activity with electrical conductivity and perform supplementary measurements of continuous monitoring of ac-conductivity and acoustic emissions during the linear loading of limestone, as it will be described in the next section.”; p. 204 column 2 paragraph 2 “In the present case, we applied this law to fit the time-series of ac-conductivity during the linear loading of the limestone sample. The fitting curve of the normalized ac-conductivity (measured at 10 kHz) for sample A is depicted in Fig. 9, showing a satisfactory correlation, in comparison to other reported results on AE and electromagnetic energy release in composite and granitic samples.”) as an indication of bit wear and drilling efficiency (Dashevsky: pages 2-3, “One embodiment includes a predictive mathematical model of rock drillability that calculates drillability parameters (e.g., bit wear relative to rate of penetration) based on input parameters such as formation parameters, drilling assembly parameters, operational parameter and measured EME data”; Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky (directed to sensing emissions to estimate drilling efficiency) with Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) and arrived at sensing emissions to estimate drilling efficiency while distinguishing against sources of noise. One of ordinary skill in the art would have been motivated to make such a combination because it “a strong correlation with the acoustic emission activity obeying the same general self-similar law for critical phenomena that has been reported for the energy release before materials fracture.” (Saltas, Abstract).

Regarding claim 8, modified Dashevsky teaches:
The system of claim 1, wherein the controller is arranged to receive data gained via detection of acoustic and electromagnetic signatures and via the calculated correlation and to operate on the data to modify weight on bit (Dashevsky: p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”; page 11, “The EME parameters can be measured during a drilling operation for which drillability predictions are desired. For example, during a drilling operation, EME measurements are performed and input to a neural network or other model in real time or near real time. Such measurements are used to update drillability estimates or predictions and adjust drilling parameters (e.g., WOB, flow rate, RPM) during the drilling operation.”), or torque on bit, or a schedule of sending forces/bend angles to a rotary steerable system in response to measured parameters.

Regarding claim 12, modified Dashevsky teaches:
The method of claim 10, wherein the drilling efficiency is estimated and the estimated drilling efficiency is used with the controller to control drilling operations relative to an optimization of the drilling efficiency control (Dashevsky: page 11, “The EME parameters can be measured during a drilling operation for which drillability predictions are desired. For example, during a drilling operation, EME measurements are performed and input to a neural network or other model in real time or near real time. Such measurements are used to update drillability estimates or predictions and adjust drilling parameters (e.g., WOB, flow rate, RPM) during the drilling operation”).

Regarding claim 13, modified Dashevsky teaches:
The method of claim 12, wherein the method includes acquiring drilling efficiency data downhole in a drilling operation, and incorporating the drilling efficiency data into a database and a control model while drilling (Dashevsky: pages 2-3, “One embodiment includes a predictive mathematical model of rock drillability that calculates drillability parameters (e.g., bit wear relative to rate of penetration) based on input parameters such as formation parameters, drilling assembly parameters, operational parameter and measured EME data”; Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”).

Regarding claim 15, modified Dashevsky teaches:
The method of claim 10, wherein detecting acoustic emission and electromagnetic emission includes monitoring the acoustic and electromagnetic emissions via sensors mounted in a drill bit, on the drill bit, near the drill bit, or a combination thereof (Dashevsky: pages 3-4, “the drill bit 20 and/or drilling assembly 18 includes one or more sensors 30 and related circuitry for estimating one or more parameters relating to the drilling assembly 18. The sensors 30 perform measurements associated with the drilling assembly, the borehole and/or the formation during drilling. For example, the sensors 30 include sensors configured to measure electromagnetic (EM) radiation emitted by destruction of formation materials as the borehole 12 is drilled. In addition, the sensors can be configured to measure drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures. Other parameters that could be measured include environmental parameters such as temperature and pressure, and formation parameters such as resistivity and porosity. In one embodiment, the sensors 30 are coupled to a downhole electronics unit 32, which may receive data from the sensors 30 and transmit the data to a processing system such as a processing unit 34, and/or process data downhole.”).

Regarding claim 17, modified Dashevsky teaches:
The method of claim 15, wherein the method includes using, via the sensors (Dashevsky: page 14, “For example, a downhole processor such as the electronics unit 32 cooperates in real-time with a surface computer such as the surface processing unit 34. Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”), variation in a signature derived from calculating the correlation between the acoustic emission with the electromagnetic emission (Saltas, p.199 column 1 paragraph 1 “So, in the present work, measurements of complex electrical impedance were carried out simultaneously with AE records during the uniaxial mechanical loading of limestone samples and different formalisms of representation were investigated in order to reveal any possible interrelations between acoustic parameters and the electrical and mechanical properties of samples.”; p. 202 column 2 section 3.1.4 “Correlation of complex impedance measurements with the acoustic emission activity”; p.204 column 1 paragraph 2 “The separation of acoustic activity in these three stress regions (Fig. 7) is in accordance with the corresponding variation of dc-conductivity
(Fig. 4). This observation leads us to investigate further the correlation of AE activity with electrical conductivity and perform supplementary measurements of continuous monitoring of ac-conductivity and acoustic emissions during the linear loading of limestone, as it will be described in the next section.”; p. 204 column 2 paragraph 2 “In the present case, we applied this law to fit the time-series of ac-conductivity during the linear loading of the limestone sample. The fitting curve of the normalized ac-conductivity (measured at 10 kHz) for sample A is depicted in Fig. 9, showing a satisfactory correlation, in comparison to other reported results on AE and electromagnetic energy release in composite and granitic samples.”) as an indication of bit wear and drilling efficiency (Dashevsky: pages 2-3, “One embodiment includes a predictive mathematical model of rock drillability that calculates drillability parameters (e.g., bit wear relative to rate of penetration) based on input parameters such as formation parameters, drilling assembly parameters, operational parameter and measured EME data”; Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky (directed to sensing emissions to estimate drilling efficiency) with Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) and arrived at sensing emissions to estimate drilling efficiency while distinguishing against sources of noise. One of ordinary skill in the art would have been motivated to make such a combination because it “a strong correlation with the acoustic emission activity obeying the same general self-similar law for critical phenomena that has been reported for the energy release before materials fracture.” (Saltas, Abstract).

Regarding claim 22, modified Dashevsky teaches:
The method of claim 15, wherein the method includes communicating, to a controller, data gained via detection of acoustic and electromagnetic signatures and via their correlation; and modifying weight on bit (Dashevsky: p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”; page 11, “The EME parameters can be measured during a drilling operation for which drillability predictions are desired. For example, during a drilling operation, EME measurements are performed and input to a neural network or other model in real time or near real time. Such measurements are used to update drillability estimates or predictions and adjust drilling parameters (e.g., WOB, flow rate, RPM) during the drilling operation.”) or torque on bit, or a schedule of sending forces/bend angles to a rotary steerable system in response to measured parameters, or a combination thereof to attain a condition of optimal drilling efficiency, the modifying conducted via the controller operating on the data.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”) and further in view of “Electromagnetic and neutron emissions from brittle rocks failure: Experimental evidence and geological implications” (“Carpinteri”).
Regarding claim 4, modified Dashevsky does not explicitly disclose but Carpinteri does teach:
The system of claim 1, wherein the processor and memory are arranged to calculate a correlation between the electromagnetic emission and brittleness and to determine brittleness of the rock (Carpinteri: Abstract, “energy emission in the form of electromagnetic radiation, clearly indicating charge redistribution, and neutron bursts, necessarily involving nuclear reactions, during the failure process of quasi-brittle materials such as rocks, when subjected to compression tests. The material used is Luserna stone, which presents a very brittle behaviour during compression failure”; page 63, “specimens C2 and C3 show a very brittle behaviour, characterized by abrupt stress drops after reaching the peak load. The experimental results are reported in figures 3 and 4. Five EM signals were detected during the specimen C2 test. In specimen C3, four EM signals were observed”; page 64, “a very brittle behaviour is observed and the EME is localized in correspondence of the failure of the specimen”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) with Carpinteri (directed to Electromagnetic neutron emissions from brittle rocks failure) and arrived at estimating drilling efficiency including determining rock brittleness. One of ordinary skill in the art would have been motivated to make such a combination because “through experimental and theoretical studies of electromagnetic emissions, neutron emissions and piezonuclear fission reactions from brittle fracture, it will also be possible to explore new and interesting application fields” such as predicting drilling assembly performance.  

Regarding claim 14, modified Dashevsky does not explicitly disclose but Carpinteri does teach:
The method of claim 10, wherein the method includes determining brittleness of the rock by calculating a correlation between the electromagnetic emission and brittleness (Carpinteri: Abstract, “energy emission in the form of electromagnetic radiation, clearly indicating charge redistribution, and neutron bursts, necessarily involving nuclear reactions, during the failure process of quasi-brittle materials such as rocks, when subjected to compression tests. The material used is Luserna stone, which presents a very brittle behaviour during compression failure”; page 63, “specimens C2 and C3 show a very brittle behaviour, characterized by abrupt stress drops after reaching the peak load. The experimental results are reported in figures 3 and 4. Five EM signals were detected during the specimen C2 test. In specimen C3, four EM signals
were observed”; page 64, “a very brittle behaviour is observed and the EME is localized in correspondence of the failure of the specimen”).

.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”) and further in view of “Utilizing acoustic measurements in equipment condition monitoring” (“Seppanen”).
Regarding claim 11, modified Dashevsky does not explicitly disclose but Seppanen does teach:
The method of claim 10, wherein the calculating, the estimating, or the calculating and the estimating employs statistical frequency domain analysis, statistical time domain analysis, or both statistical frequency domain analysis and statistical time domain analysis (Seppanen: 3.3.2 Time domain analysis; 3.3.3 Frequency domain analysis; ).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to relating (Seppanen: page 8). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”), and further in view of US 2010/0305864 (“Gies”).
Regarding claim 16, modified Dashevsky does not explicitly disclose but Gies does teach:
The method of claim 15, wherein the method includes determining drill bit dullness based on, via the sensors, simultaneous use of acoustic and electromagnetic signatures (Gies: para [0077], “The identification of the key signal amongst that historically unique record, which on the face may appear to be random, may also permit digital time shifting of the overall sound recorded at the various sensors, such that the record of the bit itself may then be analysed and information extracted therefrom, whether to reinforce calculations of location, or to gain insight into the dynamic operation of the bit, such as acoustic indications of damage or wear on the bit, resonances, whether desirable or undesirable, or of general dullness indicating a time for replacement”; para [0019], “A receiver is connected to the ground at the surface where the electromagnetic data is picked up and recorded”) or power spectra of the acoustic and electromagnetic signatures, or cross-power spectra of the acoustic and electromagnetic signatures, or a combination thereof.

(Gies: para [0002], [0077]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”), in view of US 6,151,554 (“Rodney”).
Regarding claim 18, modified Dashevsky does not explicitly disclose but Rodney does teach:
The method of claim 15, wherein the method includes providing an indication of bit wear and drilling efficiency by using, via the sensors, power spectral density of an acoustic signature (Rodney: cols. 1-2, “The invention improves drill bit seismic by computing at or near the drill bit the power spectral density of the vibrations of the drill bit”; col. 5, “it is necessary to estimate the signature of the acoustic source (the drill bit) and the transmissibility of the earth and the drillstring.”), power spectral density of an electromagnetic signature, or cross-power spectral density between the acoustic and electromagnetic signatures.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to sensing emissions to estimate drilling efficiency and bit wear) with Rodney (directed to computing (Rodney: col. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”), in view of US 4,332,161 (“Kakino”).
Regarding claim 21, modified Dashevsky does not explicitly disclose but Kakino does teach:
The method of claim 15, wherein the monitoring includes identifying acoustic and electromagnetic emissions that are a signature of fracture of drill bit teeth (Kakino: col. 1, “The object of the present invention is to provide a method and apparatus wherein brittle fracture and/or wear of a cutting tool can be detected with high reliability by detecting the acoustic emission caused only by the fracture and/or wear”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to sensing emissions to estimate drilling efficiency and bit wear) with Kakino (directed to identifying emissions that are signs of tool fracture) and arrived at estimating drilling efficiency by identifying drill bit fracture. One of ordinary skill in the art would have been motivated to make such a combination in order because “To continue a cutting operation with a fractured tool tip can cause not only damage to a machine tool but also hazard to the operator” (Kakino: col. 1).


Allowable Subject Matter
Claims 9, 19-20, 23-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Deshevsky, Saltas, Carpinteri, Seppanen, Gies, Rodney and Kakino teach a method for using acoustic and electromagnetic emissions for improving drilling efficiency. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claim 9)
“wherein the processor includes an efficiency calculation module and a hunt module to dynamically modify, based on spectral parameters, settings of weight on bit (WOB), rotary speed (RS), and flow rate through the drill bit (Q) and to determine direction in (WOB, RS, Q) space in which rate of increase of the drilling efficiency is a maximum, the efficiency calculation module and the hunt module structured to calculate an acoustic power spectrum from the acoustic emissions, an electromagnetic power spectrum from the electromagnetic emissions, and a cross-power spectrum from the acoustic emissions and the electromagnetic emissions, and to estimate the spectral parameters based on the acoustic power spectrum, the electromagnetic power spectrum, and the cross-power spectrum”,

(claim 19)
“wherein the method includes identifying a distribution of drill bit cuttings sizes that are generated as the rock is broken by monitoring, via the sensors, shifts in acoustic spectra and electromagnetic spectra to higher frequencies and losses in signal amplitude”,

(claim 20)
“wherein the method includes generating a lithology indicator based on a difference between spectral components from a piezoelectric effect and a seismoelectric effect”,

(claim 23)


(claim 26)

“wherein the method includes calculating an acoustic power spectrum from windowed samples of the acoustic emissions; calculating an electromagnetic power spectrum from windowed samples of the electromagnetic emissions; calculating cross-power spectrum from windowed samples of the acoustic emissions and the electromagnetic emissions; estimating spectral parameters based on the acoustic power spectrum, the electromagnetic power spectrum, and the cross-power spectrum; providing selected ones of the spectral parameters to a hunt module; and generating settings of weight on bit, rotary speed, and flow rate through the drill bit by operating the hunt module based on the selected ones of the spectral parameters”,

(claim 30)

“wherein the operations include: calculating an acoustic power spectrum from the acoustic emissions, an electromagnetic power spectrum from the electromagnetic emissions, and a cross-power spectrum from the acoustic emissions and the electromagnetic emissions; estimating spectral parameters based on the acoustic power spectrum, the electromagnetic power spectrum, and the cross-power spectrum; and dynamically modifying, based on the spectral parameters, settings of weight on bit (WOB), rotary speed (RS), and flow rate through the drill bit (Q) and determining direction in (WOB, RS, Q) space in which rate of increase of the drilling efficiency is a maximum”,


in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasuhiko Mori, et al., “Acoustic and Electromagnetic Emission From Crack Created in Rock Sample Under Deformation,” J. Acoustic Emission 27 pp. 157-166 (2009) related to relating acoustic and electromagnetic emission (EME) to rock deformation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEVEN W CRABB/Examiner, Art Unit 2148